      Case 2:18-cv-13556-SM-KWR Document 133 Filed 02/14/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA

KHOLKAR VISHVESHWAR GANPAT,               *               CIVIL ACTION
    Plaintiff,                            *
                                          *               NO. 2:18-cv-13556 “E” (4)
VERSUS                                    *
                                          *               JUDGE SUSIE MORGAN
EASTERN PACIFIC SHIPPING PTE. LTD.,       *
d/b/a “EPS”,                              *               CHIEF MAGISTRATE JUDGE
       Defendant.                         *               KAREN WELLS ROBY
*******************************************



                     ORDER GRANTING LEAVE TO FILE A REPLY


       Considering the above and foregoing Consent Motion;

       IT IS ORDERED that Vishveshwar Ganpat Kholkar (“Plaintiff”) be and hereby is

GRANTED LEAVE to file a Reply in support of his Motion for Reconsideration (R. Doc. 127)

into the record of the above-captioned matter.

       New Orleans, Louisiana, this 14th day of February, 2020 .




                                   SUSIE MORGAN
                            UNITED STATES DISTRICT JUDGE
